BRICKELL, C. J.—
The civil jurisdiction of the Circuit Court, is in the present, as in former constitutions, limited to cases, in which the amount in controversy exceeds fifty dollars. The amount in controversy, is the amount, claimed by the plaintiff, and not the amoimt of the recovery he may obtain. The recovery may be reduced below the amount claimed without affecting the fact that the latter was really the subject of a bona fide claim and of controversy. To prevent the institution of suits founded on money demands, for fictitious amounts with the view of conferring jurisdiction, the statutes from an early day have clothed the circuit courts with power to nonsuit a plaintiff recovering a sum less than fifty dollars, unless he made affidavit that the sum sued for was really due, and the failure to recover it, was prevented by the failure of proof, a plea of the statute of limitations, or other sufficient cause to be judged of by the court.—Clay’s Dig. 325, § 75; Code of 1876, § 3120. The statute applies to actions for moneyed demands only, and not to actions for the conversion, or for the detention of personal property. King v. Parmer, 34 Ala. 416. The Circuit Court did not err in overruling the motion to dismiss the suit, and its judgment is affirmed.